Name: Council Regulation (EEC) No 4055/89 of 19 December 1989 fixing catch possibilities for 1990 for certain fish stocks and groups of fish stocks in the regulatory area as defined in the NAFO convention
 Type: Regulation
 Subject Matter: economic geography;  fisheries;  world organisations
 Date Published: nan

 30 . 12 . 89 Official Journal of the European Communities No L 389 / 67 COUNCIL REGULATION (EEC) No 4055 /89 of 19 December 1989 fixing catch possibilities for 1990 for certain fish stocks and groups of fish stocks in the Regulatory Area as defined in the NAFO Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas conservation efforts should be assessed on the basis of relevant scientific data so as to permit the implementation of conservation measures suited to the biological situation of stocks and their foreseeable development depending on the various options for exploiting them;Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 170/ 83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources (!), as amended by the Act of Accession of Spain and Portugal , and in particular Article 1 1 thereof, Whereas the present state of biological data as analysed by international scientific organizations and the conclusions which may be drawn therefrom should be taken as a basis for formulating choices regarding the management of stocks : Having regard to the proposal from the Commission, Whereas the extent to which such stocks are fished by the fleets of the Member States should be viewed in the light of overall fishing activity and the contribution made hitherto by the Community towards their conservation should be taken into account;Whereas , pursuant to Article 2 of Regulation (EEC) No 170/ 83 , it falls to the Council to prepare, in the light of the available scientific advice and, in particular , of the report drawn up by the Scientific and Technical Fisheries Committee, the conservation measures necessary to achieve the aims set out in Article 1 of the said Regulation; Whereas, in accordance with Article 3 of Regulation (EEC) No 170/ 83 , it falls to the Council to establish the total allowable catches (TACs) by stock or group of stocks, the share available for the Community and also the specific conditions under which the catches must be made: Whereas the Community has signed the United Nations Convention on the Law of the Sea, which contains principles and rules relating to the conservation and management of the living resources of the sea ; Whereas , in order to ensure effective management, theTACs available for the Community in 1990 should be fairly allocated among the Member States in accordance with Article 4 of the said Regulation; Whereas the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries, hereinafter referred to as the NAFO Convention, was approved by the Council in its Regulation (EEC) No 3179 /78 (2) and entered into force on 1 January 1979 ; Whereas the fishing activities covered by this Regulation are subject to the control measures provided for by Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities (3 ) as amended by Regulation (EEC) No 3483 / 88 (4) and by Regulation (EEC) No 1956/ 88 of 9 June 1988 adopting provisions for the application of the scheme of joint international inspection adopted by the Northwest Atlantic Fisheries Organization (5 ), Whereas, in the framework of its wider international obligations, the Community participates in efforts to conserve fish stocks arising in international waters ; ( 1 ) OJ No L 24 , 27. 1 . 1983 , p. 1 . (2 ) OJ No L 378 , 31 . 12 . 1978 , p. 1 . (3 ) OJ No L 207, 29. 7. 1987 , p. 1 . (4) OJ No L 306, 11 . 11 . 1988 , p. 2. (5 ) OJ No L 175 , 6 . 7 . 1988 , p. 1 . No L 389 / 68 Official Journal of the European Communities , 30 . 12 . 89 HAS ADOPTED THIS REGULATION: Article 1 Catches in 1990 of the species set out in Annex I by vessels flying the flag of a Member State in the Regulatory Area as defined in Article 1 (2) of the NAFO Convention shall be limited , within the parts of the Regulatory Area referred to in that Annex, to the quotas set out therein . Article 2 In addition to complying with Articles 5 , 6 , 7 and 8 of Regulation (EEC) No 2241 / 87 , skippers shall enter in the logbook the information listed in Annex II. following in entry into force of this Regulation. This information shall include: (a ) name of vessel ; (b ) official registration number of the vessel assigned by the competent national authorities ; (c) home port of the vessel ; (d) name of owner or charterer of the vessel ; (e) a declaration that the master has been provided with a copy of the regulations in force in the Regulatory Area; (f) the principal target species of the vessel while fishing within the Regulatory Area; (g) the sub-areas where the vessel will be expected to fish . Article 4 This Regulation shall enter into force on 1 January 1990. It shall apply until 31 December 1990. In complying with Article 9 of that Regulation, Member States shall also inform the Commission of catches of species not subject to quota . Article 3 Member States shall inform the Commission of all vessels flying their flag which intend to engage in fishing or in the processing of sea-fish in the area referred to in Article 1 at least 30 days before the intended commencement of such activity or, as the case may be, not later than the 20th day This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1989 . For the Council The President J. MELLICK No L 389/6930, 12 . 89 Official Journal of the European Communities ANNEX I Stock Member State 1990 quota Species Geographical region Zone (tonnes) Cod North-west Atlantic NAF02J - 3 KL Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 8 320 8 640 1280 13 440 320 EEC total 32 000 Cod North-west Atlantic NAFO 3 NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States 15 5 795 90 1 090 10 EEC total 7 000 Cod North-west Atlantic NAFO 3 M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 0 No L 389 /70 Official Journal of the European Communities 30 . 12 . 89 Stock Member State 1990 quota Species Geographical region Zone (tonnes) Atlantic redfÃ ¬sh North-west Atlantic NAFO 3 M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 12 000 Atlantic redfish North-west Atlantic NAFO 3 LN Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg ' Netherlands Portugal United Kingdom Available for Member States EEC total 6 000 American plaice North-west Atlantic NAFO 3 M Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 500 Official Journal of the European Communities No L 389/7130. 12 . 89 Stock Member State 1990 quota Species Geographical region Zone (tonnes) American plaice North-west Atlantic NAFO 3 LNO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States | EEC total 500 Witch flounder North-west Atlantic NAFO 3 NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 1200 Yellowtail flounder North-west Atlantic NAFO 3 LNO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 200 No L 389 / 72 Official Journal of the European Communities 30.12.89 Stock Member State 1990 quota(tonnes) Species Geographical region Zone Capelin North-west Atlantic NAFO 3 NO Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total 750 Squid North-west Atlantic NAFO subzones 3 + 4 Belgium Denmark Germany Greece Spain France Ireland Italy Luxembourg Netherlands Portugal United Kingdom Available for Member States EEC total p.m. 30. 12. 89 Official Journal of the European Communities No L 389/73 ANNEX II Items of information to appear in the log-book Information Code Vessel name Vessel nationality Vessel registration number Registration port Type of gear used (daily) Type of gear Date:  day  month  year Position:  latitude  longitude  statistical area Number of hauls during the 24-hour period (2 ) Number of hours gear-fished during the 24-hour period (2) Species names Daily catch of each species (tonnes live-weight) Daily catch of each species for human consumption in the form of fish Daily catch of each species for reduction Daily discard of each species Place(s) of transhipment Date(s) of transhipment 01 02 03 04 10 2 ( ») 20 21 22 31 32 33 40 41 2 ( ») 50 61 62 63 70 71 Master's signature 80 ( ¢) Codes to be completed by one of the items of information given in the second part of this Annex. (2 ) When two or more, types of gear are used in the same 24-hour period, records should be separate for the different types. Standard FAO abbreviations for main species Abbreviation Species Abbreviation Species ALE ARG BUT CAP CAT COD CRA CRU DOG FLW FLX GHL GRC GRO HAD HAL HER HKR HKS HKW INV LOB MAC Alewife Atlantic argentine Atlantic butterfish Capelin Wolffish ( = catfish) Atlantic cod Crabs Crustaceans Dogfish Winter flounder Flatfish (not specified) Greenland halibut Greenland cod Groundfish (not specified) Haddock Atlantic halibut Adantic herring Red hake Silver hake White hake Shellfish (not specified ) Northern lobster Adantic mackerel MEN MIX MOL PEL PLA POK RED RNG SAL SAU SCA SHA SHR SKA SQU SWO SWX TUN URC USK VFF WIT YEL Atlantic menhaden Mixed species Molluscs Pelagic fish (not specified) American plaice Pollock ( = saithe) Atlantic redfish Roundnose grenadier Atlantic salmon Atlantic saury Sea scallops Sharks Shrimps Skate (not specified) Squid Swordfish Seaweed Tuna American sea urchin Cusk ( = tusk) Finfish (not specified) Witch flounder Yellowtail flounder No L 389 /74 Official Journal of the European Communities 30. 12 . 89 Standard FAO abbreviations for gear Abbreviations Gear OTB OTB 1 OTB 2 OTM OTM 1 OTM 2 PTB PTM SDN SSC SPR SB PS GN GNS GND LL LLS LLD LHP LHM LTL FIX FPN FPO FWR DRB DRH HAR MIS NK Bottom otter trawl (side or stern not specified) Bottom otter trawl ( side) Bottom otter trawl ( stern) Midwater otter trawl (side or stern not specified) Midwater otter trawl (side) Midwater otter trawl (stern) Bottom pair trawl (two boats) Midwater pair trawl (two boats) Shrimp trawl (now included in bottom otter trawl categories) Danish seines Scottish seines Pair seine (two boats) Beach seines Purse seines Gillnets (not specified) Gillnets (set) Gillnets (drift) Longlines (set or drift not specified) Longlines (set ) Longlines (drift) Handlines and pole-lines Handlines and pole-lines (mechanized) Troll lines Traps (not specified) Uncovered pound nets Covered pots and fyke nets Barriers , fences, weirs, etc. Boat dredges Hand dredges (e.g. rakes and tongs ) Harpoons Miscellaneous gear Gear not known